                                             Case 3:19-cv-00565-SI Document 196 Filed 04/27/20 Page 1 of 2




                                   1                                 UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        AVAYA INC.,
                                   4                                                   Case No. 19-cv-00565-SI (SI)
                                                      Plaintiffs,
                                   5
                                                v.                                     SECOND PRETRIAL PREPARATION
                                   6                                                   ORDER (CIVIL)
                                        RAYMOND BRADLEY PEARCE, et al.,
                                   7
                                                      Defendants.
                                   8

                                   9
                                       It is hereby ORDERED pursuant to F.R.C.P. and the Local Rules of this Court:
                                  10

                                  11   FURTHER CASE MANAGEMENT: August 14, 2020 at 3:00 PM.
                                       Counsel must file a joint case management statement seven days in advance of the
                                  12   conference.
Northern District of California
 United States District Court




                                  13   DISCOVERY PLAN: Per F.R.Civ.P and Local Rules, subject to any provisions below.
                                  14
                                       NON-EXPERT DISCOVERY CUTOFF is: July 16, 2021.
                                  15
                                       DESIGNATION OF EXPERTS: August 2, 2021; REBUTTAL: August 20, 2021;
                                  16        Parties SHALL conform to Rule 26(a)(2).

                                  17   EXPERT DISCOVERY CUTOFF is: October 8, 2021.
                                  18
                                       DISPOSITIVE MOTIONS SHALL be filed by: November 5, 2021;
                                  19        Opp. Due: November 19, 2021; Reply Due: November 29, 2021;
                                            and set for hearing no later than December 10, 2021 at 10:00 AM.
                                  20
                                       PRETRIAL CONFERENCE DATE: February 16, 2022 at 3:30 PM.
                                  21
                                       JURY TRIAL DATE: March 1, 2022 at 8:30 AM.
                                  22
                                            Courtroom 1, 17th floor.
                                  23
                                       TRIAL LENGTH is estimated to be 10-15 days.
                                  24

                                  25   The pretrial conference SHALL be attended by trial counsel prepared to discuss all aspects
                                       of the case, including settlement. Parties SHALL conform to the attached instructions.
                                  26
                                       Plaintiff is ORDERED to serve a copy of this order on any party subsequently joined in this
                                  27   action.

                                  28
                                                Case 3:19-cv-00565-SI Document 196 Filed 04/27/20 Page 2 of 2




                                   1          IT IS SO ORDERED.

                                   2

                                   3   Dated: April 27, 2020

                                   4                                            ____________________________________
                                                                                SUSAN ILLSTON
                                   5                                            United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                            2
